                   Case 2:20-cr-00127-RSL Document 11 Filed 10/06/20 Page 1 of 1


Andy Quach

From:                              NJD-Efiling
Sent:                              Tuesday, October 6, 2020 11:47 AM
To:                                NJD-Efiling
Subject:                           Activity in Case 2:20-mj-08429-JAD USA v. BOWSER Notice to Receiving District of
                                   Criminal Case Transfer


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                    U.S. District Court

                                               District of New Jersey [LIVE]

Notice of Electronic Filing

The following transaction was entered on 10/6/2020 at 2:46 PM EDT and filed on 10/2/2020
Case Name:          USA v. BOWSER
Case Number:        2:20-mj-08429-JAD
Filer:
Document Number: No document attached

Docket Text:
Notice to Western District of Washington of a Rule 5 Initial Appearance as to GARY BOWSER.
Your case number is: 20-CR-127 (RSL). You may obtain the original record by accessing
CM/ECF through PACER [NJ Case Number: 2:20-MJ-8429-JAD]. (If you require certified copies
of any documents, please send a request to InterdistrictTransfer_NJD@njd.uscourts.gov) (jbb)


2:20-mj-08429-JAD-1 Notice has been electronically mailed to:

PERRY FARHAT      Perry.Farhat@usdoj.gov, CaseView.ECF@usdoj.gov, usanj.ecfcriminaldocketing@usdoj.gov

RAHUL KUMAR SHARMA          rahul_sharma@fd.org

2:20-mj-08429-JAD-1 Notice has been sent by regular U.S. Mail:




                                                             1
